27 Mich. App. 415 (1970)
183 N.W.2d 622
PEOPLE
v.
REID
Docket No. 9,745.
Michigan Court of Appeals.
Decided October 27, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Raymond L. Scodeller, Prosecuting Attorney, and James R. Ramsey, Assistant Prosecuting Attorney, for the people.
H. Eugene Bennett, for defendant on appeal.
Before: FITZGERALD, P.J., and HOLBROOK and T.M. BURNS, JJ.
*416 PER CURIAM.
The people move to affirm (GCR 1963, 817.5[3]) defendant's October 29, 1969 conviction, on plea of guilty, of larceny from the person, contrary to MCLA § 750.357 (Stat Ann 1954 Rev § 28.589), and the six to ten year sentence imposed on him November 21, 1969.
Defendant's sole contention on appeal is that the court did not sufficiently inquire into the nature of defendant's acts in order to ascertain the truth of the plea. Specifically, defendant argues that the court's examination of defendant did not establish defendant's felonious intent.
Before accepting a plea of guilty, the court is not necessarily required to advise the defendant of all of the elements of the offense, People v. Melvin (1969), 18 Mich App 652, nor is it necessary that the court elicit from defendant a narration of all of the elements of the crime. People v. Bartlett (1969), 17 Mich App 205. It is sufficient if the court satisfies itself from the record that there is a factual basis for the plea.
Our examination of the record in this case convinces us of the truthfulness of the plea.
It is manifest that the question sought to be reviewed, upon which decision of the cause depends, is so unsubstantial as to need no argument or formal submission.
Motion to affirm is granted.